567 F.3d 1043 (2009)
Clara CRAWFORD, Plaintiff,
v.
Michael J. ASTRUE, Commissioner of Social Security Administration, Defendant-Appellee,
Brian C. Shapiro, Real-party-in-interest-Appellant.
Ruby Washington, Plaintiff,
v.
Michael J. Astrue, Commissioner of Social Security Administration, Defendant-Appellee,
Young Cho, Real-party-in-interest-Appellant.
Daphne M. Trejo, Petitioner-Appellant,
v.
Michael J. Astrue, Commissioner of Social Security Administration, Respondent-Appellee, Denise Bourgeois Haley, Attorney, Real-party-in-interest-Appellant.
Nos. 06-55822, 06-55954, 06-56284.
United States Court of Appeals, Ninth Circuit.
May 27, 2009.
Brian C. Shapiro, Esquire, Law Offices of Lawrence Rohlfing, Santa Fe Springs, CA, for Clara Crawford.
Marcus Kerner, Assistant U.S., Office of the U.S. Attorney, Santa Ana, CA, Leo Rufino Montenegro, Assistant Regional Counsel, Theophous H. Reagans, Jean Marie Turk, Assistant Regional Counsel, Leo Rufino Montenegro, Assistant Regional Counsel, Social Security Administration, Office of the General Counsel, San Francisco, CA, for Michael J. Astrue.
Lawrence David Rohlfing, Law Offices of Lawrence D. Rohlfing, Santa Fe Springs, CA, for Brian C. Shapiro, Young Cho and Denise Bourgeois Haley.
Young C. Cho, Santa Fe Springs, CA, pro se.
Denise Bourgeois Haley, Santa Fe Springs, CA, pro se.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.